DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the appeal brief filed on 11/13/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Peter M. Cuomo/               Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                         

Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. 
Applicant argued that, “Claim 1 calls for an arrangement configured to be secured to a patient table. The Examiner’s primary reference, Reed, does not address the patient table art or how to protect 
This is not found persuasive. Reed is drawn to a method of securing a cable in a slot, as is the instant application. It is known to secure cables in slots on a patient table, as shown in Krause, which teaches that portion of the claim, and is now the primary reference. 
Applicant also argued, “Claim 1 further calls for a movable component which includes an extension that extends into the slot. When the movable component is moved in one direction, the extension which extends into the slot and inserts the cable into the slot. The Examiner appears to concur that Reed does not teach such an extension and looks to Sleight. Sleight is not directed to the cable handling arts. Rather, it is directed to the construction arts and more particularly to a rebar connector for connecting vertical and horizontal reinforcement bars (rebar). Rebar, of course, is an iron bar which is used to reinforce concrete. More specifically, vertical and horizontal rebars are connected orthogonally to each other to form a grid. Because the rebars are heavy iron bars which, in some instances, are as small as 3/8” in diameter, but usually larger, the connector must form a non-slip connection strong enough to hold the weight of the rebar. If the connector allowed any vertical slip along the vertical rebar, the grid structure would not be properly formed and the concrete would not be reinforced appropriately. In addition, once the rebar grid is formed, concrete is poured over it. The concrete is not only heavy, but it has significant momentum from being poured. In some instances, a mold which is circular in horizontal cross-section is placed around the rebar grid and concrete is poured into the mold to form a column, e.g., a floor high column to support the next higher floor.”

Applicant also argued, “The Examiner asserts that Sleight discloses top rails. The Appellant disagrees. Sleight discloses an opening into which the rebar is inserted. The opening is not a “rail”. A rail connotes a structure along which something rides. Sleight does not disclose any structure for riding or moving along either of the connectors. Sleight does not disclose a structure, movable or otherwise, for inserting the rebar into the connector. It is submitted that Sleight does not teach rails along which a structure runs and somehow inserts the rebar. First, the rebar is too rigid. Second, because great force would be required to force the rebar into the two connector openings, any structure which moves along one of the connector portions would need to have a corresponding structure that runs along the back to create sufficient pressure. However, because the two connectors are rigidly and permanently connected so as to hold the rebar in horizontal and vertical directions, there is no continuous surface for such a sled or other structure to engage. Thus, Sleight is not only directed to unrelated art, it operates in a materially different way to achieve a materially different result. Moreover, even if one were to shape the channel of Reid like the channel of Sleight, there is still no teaching or motivation to cure the acknowledged defect of Reed that the extension does not extend into a slot. Indeed, in Sleight, there is no movable component and there is no extension, much less an extension which extends into the rebar receiving channel.”
This is not found persuasive. Sleight teaches top raised portions along the bottom holding slot. When applied to the slot of reed (Figure 6; 20), this would mean modifying the rails of Reed to hold this shape. Reed teaches rails, not Sleight, but sleight modifies the shape of the edges of the slot which correspond to the rails of Reed. 

This is not found persuasive. Krause teaches a slot for a cable under a table, but it still has an opening 5a, into which technicians insert the cables. Adding a slider to make it easier for the technician to insert, hold, and retract the cables would still be useful even though the slot opening is under the 
Applicant also argued, “Claim 3 further calls for the slot to be J-shaped. The Examiner concedes that this is not shown by the combination of references applied to claim 1 and looks further to Pino. However, Pino does not cure this shortcoming of Reed, Sleight, and Krause. The embodiment of Fig. 5 of Pino, referenced by the Examiner, is directed to a comer element for a decorative molding cover which hides a raceway [0030], [0033], not shown, which is disposed adjacent the ceiling where two walls meet to form a comer. As explained in paragraph [0030], the not illustrated raceway is secured to the wall and need not extend all the way to comer 25. Rather, the raceway that holds the cables can extend only to the position marked by the dashed lines in Fig. 1. Once the wires are secured in the unnumbered raceway of Pino, explained in paragraph [0032], the molding cover is removably attached to the raceway via any suitable method such as a hinge, friction fit, snap-lock, clip, adhesive, screw, etc. The molding cover can also be used to cover any crown molding which may be already installed on the wall. Moreover, Pino does not disclose a J-shaped slot for receiving a cable. Rather, the shape of Pino is an “ogee” which is a molding shape or profile commonly used for crown molding and other moldings.”
This is not found persuasive. Pino teaches a slot for holding cables, and simply changes the shape of the slot to incorporate curves, which could be done to improve the appearance of the slot or to better hug the cables. 
Applicant also argued, “Further, the manner in which claim 3 calls for the first, second, and third walls of the J-shaped slot to be coupled to the surface of the patient table, the slot, if coupled to the patient table of Krause, would be horizontal. Neither Krause, 10 nor Sleight, nor Reed, nor Pinto teach or fairly suggest how to configure a movable component with an extension that extends horizontally to insert a cable in a horizontal slot. Rather, it is submitted that significant reengineering and inventive endeavor must be undertaken, perhaps using the present application as a blueprint.”

Applicant also argued, “Claim 11 calls for the arrangement to include a slot configured to receive the cable and a movable component configured to slide along the length of the slot and including an extension that extends into the slot wherein when the movable component moves one way the extension frees a first portion of the cable and, when the movable components slides the other ways, the extension pushes the cable into the slot. In Krause, there is no arrangement for handling the cable 6a. The cable 6 is connected to the patient support 4 at one end by a connection unit 9a, 10. The cable extends along a cable channel 5 which is mounted to the magnetic resonance imaging system, not the patient support 4. As the table moves in and out of the bore of the imaging system, a take-up loop 6b is configured to keep the cable taught such that the cable 6 slides along the cable channel 5 as the patient support moves in and out of the bore. Krause has no mechanism for inserting and removing cables 6 and 6a from a slot which is secured to the patient table. Reed does show how to secure a cable 30 to a rigid vertical support that does not move. A sled 32 moves along a channel and closes/opens latches 34 to hold the cable to a stationary leg of a stationary oil platform. It is unclear how the Examiner proposes to reengineer the Krause patient support system to incorporate the Reed cable attachment/detachment system and why one would do so. Where would the sled be disposed in the Krause imaging system and how would it be moved? 12 Even if one were to somehow reengineer Krause to receive a cable system as shown in Reed, the sled of Reed does not have an extension which extends into the slot. Sleight is directed to non-analogous art which operates in a different way to perform a different function for a different end use. Specifically, Sleight discloses a connector for connecting horizontal and vertical rebar. 
This is not found persuasive. As discussed above, the current rejection modifies Krause to include a slider as in Reed in order to more easily insert and remove the cable into Krause’s slot. Modifying the slot of Krause/Reed to include raised portions to protect the elements inside the slot is simply a change in shape, and as discussed above, all three references include slots designed to hold long cylindrical members. 
Applicant also argued, “Claim 13 calls for the arrangement to include a slot configured to receive the cable and a movable component configured to slide along the length of the slot and including an extension that extends into the slot. When the movable component moves one direction the extension frees a first portion of the cable and, when the movable components slides the other direction, the extension pushes the cable into the slot. In Krause, there is no arrangement for handling the cable 6a. The cable 6 is connected to the patient support 4 at one end by a connection unit 9a, 10. The cable slides along a cable channel 5 which is mounted to the magnetic resonance imaging system. As the table moves in and out of the bore of the imaging system, a take-up loop 6b is configured to keep the cable taught such that the cable 6 slides in the cable channel 5 as the patient support moves in and out of the bore. Krause has no mechanism for inserting and removing cables 6 and 6a from a slot which is secured to the patient support. Reed does show how to secure a cable 30 to a rigid vertical support that does not move. A sled 32 moves along a channel and closes/opens latches 34 to hold the cable to a stationary oil 
This is not found persuasive. Krause teaches the slot as explained by Applicant, and Reed simply teaches including a slider to insert and remove the cable from the slot in an easier manner. Modifying the slot of Krause/Reed to include raised portions to protect the elements inside the slot is simply a change in shape, and as discussed above, all three references include slots designed to hold long cylindrical members.
Applicant also argued, “Claim 20 is directed to a magnetic resonance imaging device including a patient table, a cable, a slot coupled to the patient table extending from a first end to a second end and configured to receive the cable therein, and a zipper-type component configured to slide along the slot. Claim 20 further calls for the zipper-type component to include a pusher extension that extends into the slot and for sliding of the zipper-type component along the slot in a first direction to free a portion of the cable from the slot and sliding the zipper-type component in an opposite direction to cause the zipper-type component to align the cable with the slot and for the pusher extension to push the cable into the slot. Again, it is submitted that Reed, Sleight, and Krause are directed to such different arts that there is no fair teaching of how or why to combine them. It does not appear that the Examiner is proposing to reengineer the oil platform of Reed to become a magnetic resonance imaging device. However, it is further submitted that the Reed and Sleight references do not motivate one of ordinary skill in the art or teach to handle the cables 6, 6a (or even cable loop 6b) of Krause in any different way than Krause discloses. If the Examiner proposes to incorporate the device of Reed into the top surface of the patient support of Krause so that the sled can be reached and moved, it is submitted that the latches 34 of Reed would be in the way, uncomfortable to a patient disposed on top of the patient support, and would readily be amenable to being released by inadvertent motions of the patient or the technician. Moreover, the channel 5 of Krause is attached to the stationary part of the MRI device, not the movable 
This is not found persuasive. The slot of Krause could remain in the position shown in Krause, and a slider could be added as in Reed, in order to more easily insert and remove the cable into the channel, as discussed above. If Reed were applied to Krause, the resulting slot and slider meet the claims as set forth below. Sleight teaches the extension in the slot because the extension of Reed would be in the slot when shaping the slot as in Sleight, as discussed above. 
Applicant also argued, “Dependent claim 26 adds that the slot has an opening that is of lesser size than the cable and that the extension elastically enlarges the opening to free the first portion of the cable when the movable component slides in one direction and pushes the cable into the slot when it slides in the second direction. The Examiner points to no portion of Reed, Sleight, or Krause which discloses an extension which elastically enlarges an opening to a slot”
This is not found persuasive. The gates of Reed are elastic in that they move and return to their original position, and Reed thus enlarges the opening to the slot by moving the gates out of the way. 
Applicant also argued, “Claim 27 calls for the slot to be J-shaped and wherein the first wall of the J-shaped slot is on the top surface of the patient table, the second wall extends away from the surface, and the third walls extends in a direction along the surface, the first and third walls creating an opening for the slot. In Reed, the side walls of the recess extend away from the surface, i.e., 90° rotated from what is called for in claim 27. Pino fails to cure this shortcoming of Reed, much less provide an enabling 
This is not found persuasive. The slot in Krause has an opening to the side, and the slot opening of Reed could be oriented to the side and still operate with the slider pushing the cable into position. Thus Pino could be oriented as shown with the opening to the side as shown in Pino and Krause and still be operational. Additionally, there is a new interpretation of the sides as set forth below, and modifying the sides as in Pino would simply be a change in shape to the existing sides. Sleight teaches the extension in the slot because the extension of Reed would be in the slot when shaping the slot as in Sleight, as discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11, 12, and 20-26 is/a re rejected under 35 U.S.C. 103 as being unpatentable over Krause (US Patent 5065760) in view of Reed (US Patent4264235) in view of Sleight (US Patent D355582). 
Regarding claim 1, Krause teaches an arrangement configured to be secured to a patient table (Figure 1; 5) the arrangement comprising: a slot (Figure 1; channel 5 extends along the patient support 4) extending from a first end to a second end, the slot including a recess (Figure 1; the opening into which the cable is inserted into the slot) configured to receive a cable therein. Krause does not teach a movable component configured to slide along a length of the 
Regarding claim 9, Krause teaches a connector (Figure3; 13, 14,9a)) coupled to an end of the cable (Figure3; 6).
   Regarding claim 11, Krause teaches a system, comprising: a patient table (Figure 1; 4)  configured to move into and out of a bore of a imaging capturing device (Figure 1; 1); a cable (Figure 1; 6); and an arrangement (Figure 1; 5) secured to the patient table, the arrangement including: a slot extending from a first end to a second end (Figure 1; channel 5 extends along the patient support 4) and configured to receive the cable therein. Krause does not teach a movable component configured to slide along a length of the slot, the movable component including a first end and a second end, wherein the movable component includes an extension that extends into the slot, wherein sliding of the movable component along the slot in a first direction frees a first portion of the cable from the slot and sliding of the movable component along the slot in a second direction opposite the first direction causes the movable component to align the cable with the slot and the extension to push the cable into the slot. Reed teaches a slot (Figure 3; 20) extending from a first end to a second end, the slot including a recess configured to receive the cable therein; and a movable component (Figure 3; 38) configured to slide along a length of the slot, the movable component including a first end and a second end, wherein the movable component includes an extension (Figure7a; 66)wherein sliding of the movable component along the slot in a first direction frees a first portion of the cable from the slot and sliding of the movable component along the s lot in a second direction opposite the first direction causes the movable component to align the cable with the slot and the extension to insert the cable into the slot(Column 7; line 9 -Column8; line 10). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cable slot of Krause to include the slider and securement arrangement of Reed in order to releaseably secure cables to the table to allow and restrict access to the cables. Reed does not teach the extension extends 
   Regarding claim 12, Reed teaches the cable (Figure 3; 30) extending beyond the first end of the movable component (Figure 3; first end is by 44) is free of the slot (Figure 3; at 30 as shown), the cable extending beyond the second end of the movable component is housed within the slot (Figure 3; the cable under 34). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cable slot of Krause to include the slider and securement arrangement of Reed in order to releaseably secure cables to the table to allow and restrict access to the cables.
  Regarding claim 20, Krause teaches a Magnetic Resonance Imaging (MRI) device (Figure 1; 1), comprising: a patient table (Figure 1; 4) configured to move into and out of a bore of the MRI device; a cable (Figure 1; 6) including first and second ends, the first end of the cable coupled to a connector (Figure 3; 13,14, 9 a), the second end coupled to the MRI device (Figure 6; as shown); a slot (Figure 1; 5) coupled to the patient table extending from a first end to a second end and configured to receive the cable therein. Krause does not teach a zipper-type component configured to slide along a length of the slot, the zipper-type component including a first end and a second end, the cable extending beyond the first end of the zipper-type component being free of the slot the cable extending beyond the second end of the zipper-type component being housed within the slot, wherein the zipper-type component includes a pusher 
 Regarding claim 21, Krause teaches the cable is an optical data cable (Column 4; lines 50-56).
  Regarding claim 22, Reed teaches the slot has an opening that is of lesser size than the cable (Figure 3; the opening is the space between two gates, and that space is lesser in size than the length of the cable) and the extension elastically enlarges the opening to free the first portion of the cable when the movable component slides in the first direction and to push the cable into the slot when the movable component slides in the second direction (Figure 7a; the extension 7a enlarges the opening by moving the gate out of the way in order to insert the cable inside the slot). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cable slot of Krause to include the slider and securement arrangement of Reed in order to releaseably secure cables to the table to allow and restrict access to the cables.
  Regarding claim 23, Krause teaches the cable is an optical data cable (Column 4; lines 50-56).
  Regarding claim 24, Reed teaches the slot has an opening that is of lesser size than the cable (Figure 3; the opening is the space between two gates, and that space is lesser in size than the length of the cable) and the extension elastically enlarges the opening to free the first portion of the cable when the movable component slides in the first direction and to push the cable into the slot when the movable component slides in the second direction (Figure 7a; the extension 7a enlarges the opening by moving the gate out of the way in order to insert the cable inside the slot). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cable slot of Krause to include the slider and securement arrangement 
   Regarding claim 25, Krause teaches the cable is an optical data cable (Column 4; lines 50-56).
  Regarding claim 26, Reed teaches the slot has an opening that is of lesser size than the cable (Figure 3; the opening is the space between two gates, and that space is lesser in size than the length of the cable) and the extension elastically enlarges the opening to free the first portion of the cable when the movable component slides in the first direction and to push the cable into the slot when the movable component slides in the second direction (Figure 7a; the extension 7a enlarges the opening by moving the gate out of the way in order to insert the cable inside the slot). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cable slot of Krause to include the slider and securement arrangement of Reed in order to releaseably secure cables to the table to allow and restrict access to the cables.
 Claims 3-8,13, 14, 17, 18, and 27 is/a re rejected under3 5 U.S.C. 103 as being unpatentable over Krause (US Patent 5065760) further in view of Reed (US Patent4264235) in view of Sleight (US Patent D355582) in view of Pino (US Patent Application Publication 20130000097).
Regarding claim 3, Krause teaches the slot including a first wall (Figure 1; left cable 6, underside of patient table 4), a second wall (Figure 1; left cable 6, left side of ‘v’), and a third wall (Figure 1; left cable 6, right side of ‘v’ (where 5 and 5a are marked)), the second wall extending from the first wall in a first direction away from the surface (Figure 1; left cable 6, the left side of the ‘v’ extends away from the table surface 4), the third wall extending from the second wall in a second direction along the surface (Figure 1; left cable 6, the right side of the ‘v’ extends along (in addition to away from) from the table surface 4), the first wall and the third 
Regarding claim 4, Reed teaches the movable component includes a first recess (Figure 3; the recess under 44)) on its first end and a second recess (Figure 3; the recess on the second end by 54) on its second end, the cable being housed within the movable component between the first and second recesses (Figure 3; 30, as shown). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cable slot of Krause to include the slider and securement arrangement of Reed in order to releaseably secure cables to the table to allow and restrict access to the cables.
Regarding claim 6, Reed teaches the extension extends through the opening into the recess (Figure 7b; 66). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cable slot of Krause to include the slider and securement arrangement of Reed in order to releaseably secure cables to the table to allow and restrict access to the cables.
Regardingclaim7, Reed teaches the movable component includes a portion (Figure 7a; 40) adjacent the third wall configured to prevent the movable component from being removed out of the recess. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cable slot of Krause to include the slider and securement arrangement of Reed in order to releaseably secure cables to the table to allow and restrict access to the cables.
Regarding claim 8, Krause teaches the third wall extends in the second direction angled toward the first wall such that the opening is of lesser size than the second wall (Figure 1; the left cable 6, the right side of the v forms opening 5a at an angled direction towards the first wall (in the combination of Reed and Krause) along the patient table surface). Krause and Reed do not teach the extension extends the opening to receive the cable. Sleight teaches angled top rails above a slot (Figure 5; angled portions above circular slots, when combined with Reed and Krause this would result in the extension being inside the overall slot, along the opening of Krause where the slider would be operating). It would have been obvious to one of ordinary skill in the art to angle the top of the track of Reed in order to further protect the elements inside the track and because doing so would simply be a change in shape, and a change in the shape of a prior art device is a design consideration within the level of skill of one ski lied in the art. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA1966).
Regarding claim 13, Krause teaches a system, comprising: a patient table (Figure 1; 4)  configured to move into and out of a bore of a imaging capturing device (Figure 1; 1); a cable (Figure 1; 6); and an arrangement (Figure 1; 5) secured to the patient table, the arrangement including: a slot extending from a first end to a second end (Figure 1; channel 5 extends along the patient support 4) and configured to receive the cable therein, wherein the slot is defined by a first wall (Figure 1; left cable 6, underside of patient table 4), a second wall (Figure 1; left cable slot  (Figure 1; 5a). Krause does not teach the slot is J-shaped, the first wall configured to couple the arrangement onto a surface of the patient table, and a movable component configured to slide along a length of the slot, the movable component including a first end and a second end, wherein the movable component includes an extension that extends into the slot, wherein sliding of the movable component along the slot in a first direction frees a first portion of the cable from the slot and sliding of the movable component along the slot in a second direction -5- opposite the first direction causes the movable component to align the cable with the slot and the extension to push the cable into the slot. Reed teaches a slot (Figure 3; 20) extending from a first end to a second end, the slot including a recess configured to receive the cable therein; and a movable component (Figure 3; 38) configured to slide along a length of the slot, the movable component including a first end and a second end, wherein the movable component includes an extension (Figure7a; 66)wherein sliding of the movable component along the slot in a first direction frees a first portion of the cable from the slot and sliding of the movable component along the s lot in a second direction opposite the first direction causes the movable component to align the cable with the slot and the extension to push the cable into the slot(Column 7; line 9 -Column8; line 10), the first wall configured to couple onto a surface of the patient table (Figure 3; the slot at 20 includes a separate wall to couple the arrangement onto the underlying surface rather than just using the underlying surface as a wall of the slot (as in Krause)). It would have been obvious 
Regarding claim 14, Reed teaches the movable component includes a first recess (Figure 3; the recess under 44)) on its first end and a second recess (Figure 3; the recess on the second end by 54) on its second end, the cable being housed within the movable component between the first and second recesses (Figure 3; 30, as shown). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cable slot of Krause to include the slider and securement arrangement of Reed in order to releaseably secure cables to the table to allow and restrict access to the cables.
Regarding claim 17, the movable component includes a portion (Figure 7a; 40) adjacent the third wall configured to prevent the movable component from being removed out of the recess. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cable slot of Krause to include the slider and securement arrangement of Reed in order to releaseably secure cables to the table to allow and restrict access to the cables.
Regarding claim 18, Krause teaches wherein the third wall extends in the second direction angled toward the first wall (Figure 1; the left cable 6, the right side of the v forms opening 5a at an angled direction towards the first wall (in the combination of Reed and Krause) along the patient table surface). Krause does not teach the opening being lesser in size than the cable and wherein the extension is configured to enlarge the opening and push the cable into the slot when the movable component slides in the second direction and frees the first portion of the cable when the movable component slides in the first direction. Reed teaches the opening being lesser in size than the cable (Figure 3; the gates 34 result in the opening of the slot being lesser in size than the cable) and wherein the extension is configured to enlarge the opening and push the cable into the slot when the movable component slides in the second direction and frees the first portion of the cable when the movable component slides in the first direction (Figure 7a; the extension 7a enlarges the opening by moving the gate out of the way in order to insert the cable inside the slot). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cable slot of Krause to include the slider and securement arrangement of Reed in order to releaseably secure cables to the table to allow and restrict access to the cables.
   Regarding claim 27, Krause teaches the slot including a first wall (Figure 1; left cable 6, underside of patient table 4), a second wall (Figure 1; left cable 6, left side of ‘v’), and a third wall (Figure 1; left cable 6, right side of ‘v’ (where 5 and 5a are marked)), the second wall 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MORGAN J MCCLURE/Examiner, Art Unit 3673          

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673